ORDER
After we remanded for resentencing of Wei Min Shi, United States v. Shi, 317 F.3d 715 (7th Cir.2003), the district judge resentenced him on the 18 U.S.C. § 1028(a)(5) count under U.S.S.G. § 2L2.1, as we had instructed. Shi has now appealed. His attorney has filed an Anders brief. The brief explains that there are *77two issues that Shi might raise on appeal: whether the district court erred in denying his motion for a downward departure; and whether the sentence on the remanded count (21 months in prison, a term of supervised release of three years, and a special assessment of $100) was unlawful. As the brief lucidly explains, both grounds would be completely frivolous, and Shi’s attorney therefore moves to withdraw as counsel. The brief has been served on Mr. Shi, and he has responded with a statement in which he presents 11 additional grounds for reversal; but they are frivolous.
The motion is granted and the appeal dismissed. We commend H. Jay Stevens, Esq., Shi’s attorney, for the excellence of his Anders brief.